

115 HR 4492 IH: Water Infrastructure Finance and Innovation Reauthorization Act of 2017
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4492IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Mr. Mast (for himself, Mr. Sean Patrick Maloney of New York, Mr. Gibbs, and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize and amend the Water Infrastructure Finance and Innovation Act of 2014.
	
 1.Short titleThis Act may be cited as the Water Infrastructure Finance and Innovation Reauthorization Act of 2017. 2.Innovative financing pilot projects (a)Authority To provide assistanceSection 5023 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3902) is amended—
 (1)in subsection (a), by striking Secretary and the; and (2)by amending subsection (b) to read as follows:
					
						(b)Required approval of certain projects by Secretary
 (1)ApprovalThe Secretary shall approve projects under this subtitle that are eligible under section 5026(1) or, as appropriate, section 5026(8).
 (2)GuidanceThe Secretary shall issue guidance on information required to be included in applications for projects requiring approval from the Secretary under this subsection..
 (b)ApplicationsSection 5024 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3903) is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalTo receive assistance under this subtitle, an eligible entity shall submit to the Administrator, and the Secretary, if applicable, an application at such time, in such manner, and containing such information as the Administrator, and the Secretary, if applicable, may require.; and
 (2)in subsection (b), by striking Secretary or the Administrator, as applicable, and inserting Administrator, and the Secretary, if applicable,. (c)Determination of eligibility and project selectionSection 5028 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking Secretary or the Administrator, as applicable. and inserting Administrator.; and (ii)by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator;
 (B)in paragraph (5)(A), by striking the Administrator has authority under paragraph (2) or (3) of section 5023(b) and for which; and (C)by amending paragraph (6) to read as follows:
						
 (6)Operation and maintenance planThe Administrator, and the Secretary, if applicable, shall determine whether an applicant for assistance under this subtitle has developed, and identified adequate revenues to implement, a plan for operating, maintaining, and repairing the project over the useful life of the project.; and
 (2)in subsection (b)(1), by striking Secretary or the Administrator, as applicable, and inserting Administrator and the Secretary. (d)Secured loansSection 5029 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908) is amended—
 (1)in subsection (a)(2), by striking Secretary or the Administrator, as applicable and inserting Administrator; (2)in subsection (b)—
 (A)in paragraph (1), by striking Secretary or the Administrator, as applicable, and inserting Administrator; and (B)in paragraph (7), by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator;
 (3)in subsection (c)— (A)in paragraph (1), by striking Secretary or the Administrator, as applicable, and inserting Administrator; and
 (B)in paragraph (3)— (i)in subparagraph (A), by striking Secretary or the Administrator, as applicable and inserting Administrator; and
 (ii)in subparagraph (C), by striking Secretary or the Administrator, as applicable, and inserting Administrator; (4)in subsection (d), by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator; and
 (5)in subsection (e)— (A)in paragraph (1), by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator; and
 (B)in paragraph (2), by striking Secretary or the Administrator, as applicable. and inserting Administrator.. (e)Program administrationSection 5030 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3909) is amended—
 (1)by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator; (2)by striking Secretary or the Administrator, as applicable. each place it appears and inserting Administrator.; and
 (3)in subsection (c)(1), by striking to assist the Secretary or and inserting to assist. (f)FundingSection 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking each of the Secretary and;
 (B)in paragraph (4) by striking and at the end; and (C)by striking paragraph (5) and inserting the following:
						
 (5)$90,000,000 for fiscal year 2019; (6)$100,000,000 for fiscal year 2020;
 (7)$110,000,000 for fiscal year 2021; (8)$120,000,000 for fiscal year 2022;
 (9)$130,000,000 for fiscal year 2023; and (10)$140,000,000 for fiscal year 2024.; 
 (2)in subsection (b), by striking $2,200,000 for each of fiscal years 2015 through 2019 and inserting $3,000,000 for each of fiscal years 2015 through 2024; and (3)by striking Secretary or the Administrator, as applicable, each place it appears and inserting Administrator.
 (g)Reports on pilot program implementationSection 5034 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3913) is amended—
 (1)in subsection (a), by striking the Secretary and; and (2)in subsection (b)—
 (A)in paragraph (1), by striking 4 years after the date of enactment of this Act and inserting 2 years after the date of enactment of the Water Infrastructure Finance and Innovation Reauthorization Act of 2017; and
 (B)in paragraph (2)(B)(i), by striking Secretary or the Administrator, as applicable, and inserting Administrator. 